Citation Nr: 0734009	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  03-15 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than April 11, 2002, 
for the assignment of a total rating for compensation 
purposes by reason of individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to an Order of the United States Court of 
Appeals for Veterans Claims dated in February 2005.  That 
Order remanded a June 2004 decision of the Board which denied 
entitlement to an effective date earlier than April 11, 2002, 
for the assignment of a total rating for compensation 
purposes by reason of individual unemployability.  

The matter originally came before the Board on appeal from a 
December 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted the veteran a total rating for 
compensation purposes by reason of individual 
unemployability, effective from April 11, 2002, the date of 
receipt of his claim for such benefits.  

The appeal was remanded to the RO via the Appeals Management 
Center (AMC), in an August 2005 Board decision.  The action 
directed has been completed, and the appeal is again before 
the Board for a decision.  It is noted that, since the 
issuance of the Board remand, the veteran's representation 
before VA has changed.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained; the duty to 
assist has been satisfied.

2.  In a December 2002 rating decision, the RO denied 
increased ratings for left arm, right third finger and leg 
scar disabilities; increased the disability rating for post- 
traumatic stress disorder (PTSD) from 30 percent to 50 
percent, effective from April 11, 2002, and granted a total 
disability rating for compensation purposes by reason of 
individual unemployability, also effective from April 11, 
2002, the date of receipt of the veteran's claim for 
increased benefits.

CONCLUSION OF LAW

The criteria for an effective date earlier than April 11, 
2002, for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326, 3.340, 3.341, 4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in various 
correspondence.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  A May 2002 
letter from the RO informed the veteran as to his claims for 
increased ratings and TDIU that were the subject of a 
December 2002 rating decision.  After the veteran appealed 
the effective date of the TDIU awarded in the December 2002 
rating decision, the Board informed the veteran in a February 
2005 letter that he could submit additional evidence in 
support of his claim for an earlier effective date for TDIU.  
Also, in July 2006, the RO sent the veteran a letter 
complying with VA's duty to inform and assist.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the VCAA letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  The Board notes 
that the basis of the Joint Motion for Remand (JMR) that 
formed the basis for the Court's Order vacating the Board 
decision, was that the VA failed to fulfill the duty to 
assist.  Specifically, the JMR ordered that the VA seek 
records identified by the veteran from the Huntington, West 
Virginia VA Medical Center (VAMC) as a source of treatment.  
The JMR observed that there was no evidence that records from 
that facility had been sought.  Following the Board remand, 
the RO sought records from the Huntington, West VAMC.  That 
facility responded in July 2006 that there were no progress 
notes found for the veteran.  

Although the JMR also indicates that the veteran's January 
2003 request that the RO seek records from the Beckley VAMC 
went unaddressed, the Board finds that the duty to assist has 
been fulfilled as to these records.  In this regard, records 
from Beckley VAMC obtained in May 2002 and August 2002 date 
from 1997 to August 2002 collectively.  The RO properly 
requested these VA records.  In response to the Board remand, 
when asked to identify all outstanding treatment sources, the 
veteran did not indicate there were additional outstanding 
records from Beckley.  The Board also notes that the January 
2003 request was a form letter from the veteran's then 
representative, rather than a specific statement from the 
veteran indicating records were missing from Beckley.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  The veteran 
was provided this information in July 2006.  

In light of the extensive documented efforts to inform the 
veteran, and the thorough development, any failure in the 
timing of full and complete VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1369, 
1374 (2004).  There has been no prejudicial error in the duty 
to inform the veteran.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) and Simmons v. Nicholson, No. 06-
7092 (Fed. Cir. May 16, 2007).  

Factual Background and Analysis

The veteran still maintains that his disabilities warranted 
TDIU in the year prior to the April 2002 claim, thus 
entitling him to an earlier effective date for his TDIU 
award.  For the reasons that follow, the Board disagrees, and 
denies the claim.  

The sole question for the Board to consider is whether the 
evidence in the record suggests a rational basis for 
assignment of an effective date prior to April 11, 2002, 
bearing in mind that the veteran did not actually file a 
claim for a total rating based on individual unemployability 
due to service-connected disabilities until that date.  
According to the governing legal and regulatory authority, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later date.  In the case of disability compensation, 
the effective date of the award for increase is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the claim is received 
within one year from such date; otherwise, the effective date 
of the award is the date of receipt of the claim.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

In this case, VA received the veteran's claim for increased 
rating for his service-connected disabilities, including 
entitlement to a total rating based on individual 
unemployability, on April 11, 2002.  This was the first time 
he had applied for a total disability evaluation based on 
individual unemployability.  Furthermore, in maintaining that 
he is entitled to an earlier effective date for his total 
disability rating based on unemployability, he does not 
specifically challenge the adequacy of prior decisions that 
were rendered by the RO.  Consequently, those decisions are 
final and binding on the veteran in the absence of clear and 
unmistakable error, which has not been alleged by either the 
veteran or his representative. See 38 C.F.R. § 3.105(a); 
Russell v. Principi, 3 Vet. App. 310, 313 (1992).

For an effective date earlier than the date of receipt of the 
veteran's April 11, 2002, claim for a total rating by reason 
of individual unemployability, there must be evidence within 
the year prior to the receipt of the veteran's claim for a 
total rating which is factually ascertainable that the 
veteran's service-connected disabilities rendered the veteran 
unemployable or an informal claim which predates the April 
11, 2002, formal claim.  

Prior to April 11, 2002, the veteran was service connected 
and in receipt of a 30 percent disability rating for PTSD; a 
20 percent disability rating for residuals of a shell 
fragment wound of the left arm with partial ulnar nerve 
paralysis; a 10 percent disability rating for residuals of an 
injury to the right third finger with loss of motion; a zero 
percent rating for shell fragment wound scars of the left leg 
and left flank, and a zero percent rating for malaria, for a 
combined rating of 50 percent. 

A report of examination or hospitalization that meets the 
requisite requirements will be accepted as an informal claim 
for benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability that may establish entitlement. The date of an 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  See 38 C.F.R. § 3.157.
In the case at hand, the veteran's VA outpatient treatment 
records for the year prior to receipt of his April 2002 claim 
show that he was periodically seen for PTSD, as well as for 
nonservice-connected physical disorders.  Psychiatric 
evaluation notes of April 2001 relate he was adequately 
groomed; cooperative; speech was appropriate; thought content 
was not psychotic or dangerous; mood was euthymic, with 
narrow range of affect; anxiety was moderate; sensorium was 
clear; and GAF (Global Assessment of Functioning) score was 
60 (connoting moderate symptoms, see Diagnostic Criteria, 
DSM-IV).  In August 2001, he was appropriately groomed; 
comfortable with normal activity and speech; thought content 
was not psychotic or dangerous; mood was euthymic, with a 
normal range of affect; anxiety was in the mild range; 
sensorium was clear; and GAF score was 65 (connoting mild 
symptoms, Id).  In February 2002, essentially similar 
findings were noted, only at this time his mood was 
depressed, with narrow range of affect.  Anxiety was still in 
the mild range, and GAF score was 60.

Subsequent to receipt of the veteran's April 2002 claim, he 
underwent VA examination to determine the extent of his 
service-connected disabilities.  Pursuant to the results of 
the veteran's October 2002 VA examination, the disability 
evaluation for PTSD was increased from 30 to 50 percent and a 
total disability evaluation based on individual 
unemployability was granted by rating action in December 
2002.  An effective date of Aril 11, 2002, the date of 
receipt of the veteran's claim, was assigned for the 
increased rating and award of individual unemployability.

By the RO's action awarding an increase for PTSD, the 
veteran, effective from April 11, 2002, now met the schedular 
criteria for consideration of a total rating based on 
individual unemployability.  As of that date, he had multiple 
disabilities, with one of them ratable at least 40 percent 
(PTSD at 50 percent), as well as sufficient additional 
disability to bring the combined rating to 70 percent or 
more.

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).

Prior to the veteran's April 11, 2002, claim for increased 
ratings and for individual unemployability, the veteran's 
disability evaluations did not meet the percentage 
requirements of 38 C.F.R. § 4.16(a); hence, he did not meet 
the schedular criteria for consideration of a total rating 
based on individual unemployability.  

At this time, the Board points out that the most recent 
rating action completed prior to receipt of the April 2002 
claim, was the RO's November 1998 rating decision, which 
denied a rating in excess of 30 percent for PTSD.  At that 
time, the evidence of record consisted of the veteran's 
service medical records (all duplicates of those already of 
record); his Social Security Administration records, 
including his award of benefits and medical records; his VA 
and private medical records from the 1980's to late 1998; and 
his October 1998 VA psychiatric examination report.  He was 
notified of the decision and advised of his appellate rights 
by VA letter dated in December 1998.  He did not appeal the 
decision, and it became final.

Applying the relevant law and regulations, the Board finds 
that April 11, 2002, is the earliest date from which a total 
rating may be assigned.  It was as of that date that the 
veteran filed his claim for entitlement to a total rating 
based on individual unemployability due solely to his 
service-connected disabilities.  The Board emphasizes that 
the claim which led to the grant of a total rating in 
December 2002 was filed on April 11, 2002, and that, within 
the year prior to that date, the medical evidence does not 
factually ascertain that an increase in service-connected 
disabilities had occurred as to meet the criteria for 
consideration of unemployability under 38 C.F.R. § 4.16.  
Although the Social Security Administration records, received 
by VA in September 1998, show an award for disability 
benefits because of his PTSD, it is important to remember 
that findings of one Agency are not necessarily binding on 
VA.  Those records were considered by the RO in its November 
1998 final decision.  Additionally, there is no medical 
evidence during the one-year period prior to April 2002 to 
show that the veteran's service-connected disabilities were 
so severe as to render his unemployable for VA purposes.

In view of the foregoing, the Board concludes that the 
appropriate effective date for assignment of a total rating 
for compensation purposes by reason of individual 
unemployability is April 11, 2002, the date of receipt of the 
veteran's new claim.  This is the date assigned by the RO; no 
earlier date is warranted, with the actual payment of 
benefits effective from the first day of the calendar month 
following the month in which the award became effective.  See 
38 C.F.R. § 3.31.


ORDER

An effective date earlier than April 11, 2002, for the 
assignment of a total rating for compensation purposes by 
reason of individual unemployability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


